DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse to the invention of Group I (claims 1-12) in the reply filed on 08/05/2021.   

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



Further, lines 5-6, the meaning of the term “essentially two-dimensional crystalline material” is unclear, because there is no guidance in the disclosure, the prior art, and the dictionaries about its meaning. 

Further, lines 9-10, the term "elevated separation temperature" in claim 1 is a relative term which renders the claim indefinite.  The term "elevated separation temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Further, lines 10-12, with respect to the limitation "selectively conduct the first hydrogen isotope across the separation membrane from the first side to a second side,” since the element “second side” has been already introduced earlier, subsequent mention of the element must be preceded by a definite article, such as “the" or “said” to avoid ambiguity that elements recited a second time are same or different. 

Regarding claim 7, the term "elevated separation temperature" is a relative term which renders the claim indefinite.  The term "elevated separation temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.




Claims 2-12 are rejected, because they depend from the rejected claim 1.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2018/0056240 (hereinafter called Xiao), in view of US pre-grant patent publication no. 2011/0084237 (hereinafter called Wachsman).

Regarding claim 1, Xiao discloses a method for separating hydrogen isotopes from one another (see paragraph 0017) comprising: contacting a first side of a separation membrane 20 with a sample including a first hydrogen isotope and a second hydrogen isotope (see Fig. 3 and paragraph 0072), the separation membrane 20 comprising a hydrogen isotope selective layer 10 and a hydrogen ion conductive layer 12 (see Fig. 1(c) and paragraph 0062), the hydrogen isotope selective layer comprising an essentially two-dimensional crystalline material (see paragraph 0019), the hydrogen ion conductive layer comprising a hydrogen ion conductive ceramic (see paragraph 0025); and applying a voltage across the separation membrane from the first side of the separation membrane to the second side of the separation membrane, the voltage providing a driving force to selectively conduct the first hydrogen isotope across the separation membrane from the first side to a second side, thereby forming a product on the second side of the separation membrane that is enriched in the first hydrogen isotope, a remaining sample on the first side of the separation membrane being enriched in the second hydrogen isotope (see paragraph 0065).  

Xiao teaches that that voltage is applied at ambient temperature (see paragraphs 0018 and 0025), but Xiao does not explicitly teach applying voltage at an elevated separation temperature.

Wachsman teaches that proton permeation flux rate is correlated with conductivity, and perovskite-type oxides have been shown to have high proton conductivities and high separation selectivity for hydrogen at elevated temperature (see paragraph 0009).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Xiao by applying voltage at an elevated separation temperature as taught by Wachsman. The person with ordinary skill in the art would have been motivated to make this modification, because Wachsman teaches that proton permeation flux rate is correlated with conductivity, and perovskite-type oxides have been shown to have high proton conductivities and high separation selectivity for hydrogen at elevated temperature (see paragraph 0009).

Regarding claim 2, Xiao further discloses that the sample further comprises a third hydrogen isotope (see paragraph 0017).

Regarding claim 3, Xiao further discloses that the first hydrogen isotope comprises protium and the second hydrogen isotope comprises deuterium (see paragraph 0017).

Regarding claim 4, Xiao further discloses that the first hydrogen isotope comprises protium and the second hydrogen isotope comprises tritium.  

Regarding claim 5, Xiao further discloses that the voltage is about 20 Volts or less (see paragraph 0066).

Regarding claim 6, Wachsman further teaches that the perovskite membrane used in Wachsman is capable of operating in the range of about 750 oC to about 1,000 oC (see paragraph 0044).

prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)). 	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).	

Regarding claim 9, Xia further discloses that the hydrogen isotope selective layer comprises graphene, hexagonal boron nitride, or a transition metal chalcogenide (see paragraph 0019).  

Regarding claim 10, Xia further discloses that the hydrogen ion conductive layer comprises a perovskite type ceramic (see paragraphs 0026, 0027, and 0029). 

Claims 7, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2018/0056240 (hereinafter called Xiao), in view of US pre-grant patent publication no. 2011/0084237 (hereinafter called Wachsman), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2016/0053387 (hereinafter called Kutchchoskie) 



Kutchchoskie teaches a cascaded arrangement of electrochemical cells, operated in such a way that higher levels of isotope enrichment/depletion can be achieved (see Fig. 3 and paragraph 0095). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Xiao in view of Wachsman by contacting a first side of a second separation membrane with the product and applying a voltage across the second separation membrane at an elevated separation temperature; and repeating the process with one or more additional separation membranes as taught by Kutchchoskie. The person with ordinary skill in the art would have been motivated to make this modification, because Kutchchoskie teaches that the advantage of the modification would be achieving higher levels of isotope enrichment/depletion. 

Regarding claims 11 and 12, Xiao in view of Wachsman does not explicitly teach that the sample is a non-aqueous sample or the sample is a dry sample.

Kutchchoskie teaches an isotope transfer electrochemical cell comprising gas diffusion layers (GDL) positioned on either side of an ion exchange membrane, which together with the ion exchange membrane form a membrane electrode assembly (MEA); a gas feed inlet and internal flow paths for transfer of gases  (see column 2, lines 21-36).



References of Interest

The following reference of interest is cited, but has not been applied. 

Hidalgo et al, “Scalable and efficient separation of hydrogen isotopes using graphene-based electrochemical pumping,” Nature Communications, May 2017

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/SALIL JAIN/Examiner, Art Unit 1795